DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derbes(US20190128011).
	[claim 1] Derbes teaches a method for stabilizing a grain mound(see para[0087]) covering tarp(10), the method comprising the steps of assembling a matrix of flexible tubes(50) over the tarp(10), and filling the matrix of flexible tubes with water(ABS). 
	[claim 2] wherein the assembling a matrix of flexible tubes over the tarp steps include providing a multiplicity of collapsible flexible tubes(28,36).
	[claim 3] wherein the assembling a matrix of flexible tubes over the tarp steps include a step of forming a quadrilateral grid of tubes(as seen in figure 1).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbes as applied to claims 1-4 above, and further in view of Donais et al(US5863079).
	[claim 5-7] Derbes teaches a method as detailed above, wherein the providing a multiplicity of collapsible flexible tubes steps includes steps of providing connectors(banding 24) to engage pairs of connecting ends(ends of tubes 28 and connectors 22,34, seen in figures 9,10). Derbes however does not teach that the flexible tubes and joints are provided with pairs of cam connector halves at the ends of the tubes and with three attached connector halves on the T joints and four attached connector halves on the + joints. The use of paired cam connectors for flexible tubes is well known, with Donais teaching 
	[claim 8] Derbes further teaches that wherein the step of forming a quadrilateral grid of tubes includes forming a trunk line(middle line 13 in figure 7), wherein each provided + joint is incorporated in the trunk line. 
	[claim 9] Derbes further teaches the method comprising a step of providing at least a first air relief port(16 at connector 34 in figure 7) connected operatively to a matrix component selected from the group of connectors consisting of the + joints and T joints. 
	[claim 10] Derbes further teaches the method further comprising a step of providing a water supply line(attached to 26) connected operatively to the matrix of flexible tubes, wherein the filling the matrix of flexible tubes with water step utilizes said water supply line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11131413, US20210206620, US10473249, US20160076688, US20100083587, US6966152, US20040194393, US6363661, US4122637.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632